Name: Council Implementing Regulation (EU) 2018/1654 of 6 November 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: European construction;  international trade;  international affairs;  Asia and Oceania;  maritime and inland waterway transport
 Date Published: nan

 7.11.2018 EN Official Journal of the European Union L 276/3 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1654 of 6 November 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(5) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) On 3 October 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1718 (2006) (the UNSC Committee) designated four vessels for a port entry ban. (3) On 28 December 2017, the UNSC Committee designated another four vessels for a port entry ban. (4) On 30 March 2018, the UNSC Committee designated 15 vessels for an asset freeze and 25 vessels for a port entry ban. Those vessels are listed in Annex XIV to Regulation (EU) 2017/1509. (5) Further additional information regarding some of those vessels has been published by the UNSC Committee in the list of designated vessels. (6) Annex XIV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) OJ L 224, 31.8.2017, p. 1. ANNEX (1) In Annex XIV to Regulation (EU) 2017/1509, entries 1 to 15 under the heading A. Vessels subject to a seizure, are replaced by the following: Vessel name IMO number Designated as economic resources of Date of UN designation 1. CHON MYONG 1 DPRK oil tanker M/V CHON MYONG 1 conducted a ship-to-ship transfer, likely for oil, in late December 2017. 8712362 30.3.2018 2. AN SAN 1 DPRK tanker M/V AN SAN 1 was involved in ship-to-ship transfer operations, likely for oil, in late January 2018. 7303803 30.3.2018 3. YU PHYONG 5 DPRK merchant vessel M/V YU PHONG 5 imported refined petroleum products to Nampo, DPRK, on 29 November 2017 through a ship-to-ship transfer conducted on 26 November 2017. 8605026 30.3.2018 4. SAM JONG 1 DPRK merchant vessel M/V SAM JONG 1 was involved in ship-to-ship transfer operations of oil in late January 2018. 8405311 30.3.2018 5. SAM JONG 2 DPRK merchant vessel M/V SAM JONG 2 was involved in ship-to-ship transfer operations of oil in late January 2018. 7408873 30.3.2018 6. SAM MA 2 DPRK oil tanker M/V SAM MA 2 imported refined petroleum products in October, early November and mid-November 2017 through multiple ship-to-ship transfers. 8106496 30.3.2018 7. YU JONG 2 DPRK oil tanker M/V YU JONG 2 was involved in ship-to-ship transfer operations for oil in November 2017. M/V YU JONG 2 was also involved in a ship-to-ship transfer operation, likely for oil, with M/V MIN NING DE YOU 078 on 16 February 2018. 8604917 30.3.2018 8. PAEK MA DPRK vessel M/V PAEK MA was involved in ship-to-ship transfer operations for oil in mid-January 2018. 9066978 30.3.2018 9. JI SONG 6 DPRK tanker M/V JI SONG 6 was involved in ship-to-ship transfer operations of oil in late January 2018. 8898740 30.3.2018 10. CHON MA SAN DPRK vessel M/V CHON MA SAN was involved in ship-to-ship transfer operations for oil in mid-November 2017. 8660313 30.3.2018 11. NAM SAN 8 DPRK crude oil tanker M/V NAM SAN 8 is believed to have been involved in ship-to-ship transfer operations for oil. 8122347 30.3.2018 12. YU SON DPRK tanker M/V YU SON is believed to have been involved in ship-to-ship transfer operations for oil. 8691702 30.3.2018 13. WOORY STAR DPRK cargo vessel M/V WOORY STAR is believed to have been involved in illicit transfers of prohibited DPRK goods. 8408595 30.3.2018 14. JI SONG 8 DPRK cargo vessel M/V JI SONG 8 is owned by Phyongchon Shipping & Marine and is believed to have been involved in illicit transfers of prohibited DPRK goods. 8503228 Phyongchon Shipping & Marine 30.3.2018 15. HAP JANG GANG 6 Other information: DPRK cargo vessel M/V HAP JANG GANG 6 is owned by Hapjanggang Shipping Corp and is believed to have been involved in illicit transfers of prohibited DPRK goods. 9066540 Hapjanggang Shipping Corp 30.3.2018 (2) In Annex XIV to Regulation (EU) 2017/1509, entries 1 to 33 under the heading B. Vessels which are prohibited entry into ports, are replaced by the following: Vessel name IMO number Date of UN designation 1. PETREL 8 Other information: na 9562233 (MMSI: 620233000) 3.10.2017 2. HAO FAN 6 Other information: na 8628597 (MMSI: 341985000) 3.10.2017 3. TONG SAN 2 Other information: na 8937675 (MMSI: 445539000) 3.10.2017 4. JIE SHUN Other information: na 8518780 (MMSI: 514569000) 3.10.2017 5. BILLIONS NO. 18 Other information: na 9191773 28.12.2017 6. UL JI BONG 6 Other information: na 9114555 28.12.2017 7. RUNG RA 2 Other information: na 9020534 28.12.2017 8. RYE SONG GANG 1 Other information: na 7389704 28.12.2017 9. CHON MYONG 1 Other information: DPRK oil tanker M/V CHON MYONG 1 conducted a ship-to-ship transfer, likely for oil, in late December 2017. 8712362 30.3.2018 10. AN SAN 1 Other information: DPRK tanker M/V AN SAN 1 was involved in ship-to-ship transfer operations, likely for oil, in late January 2018. 7303803 30.3.2018 11. YU PHYONG 5 Other information: DPRK merchant vessel M/V YU PHONG 5 imported refined petroleum products to Nampo, DPRK, on 29 November 2017 through a ship-to-ship transfer conducted on 26 November 2017. 8605026 30.3.2018 12. SAM JONG 1 Other information: DPRK merchant vessel M/V SAM JONG 1 was involved in ship-to-ship transfer operations of oil in late January 2018. 8405311 30.3.2018 13. SAM JONG 2 Other information: DPRK merchant vessel M/V SAM JONG 2 was involved in ship-to-ship transfer operations of oil in late January 2018. 7408873 30.3.2018 14. SAM MA 2 Other information: DPRK oil tanker M/V SAM MA 2 imported refined petroleum products in October, early November and mid-November 2017 through multiple ship-to-ship transfers. 8106496 30.3.2018 15. YU JONG 2 Other information: DPRK oil tanker M/V YU JONG 2 was involved in ship-to-ship transfer operations for oil in November 2017. M/V YU JONG 2 was also involved in a ship-to-ship transfer operation, likely for oil, with M/V MIN NING DE YOU 078 on 16 February 2018. 8604917 30.3.2018 16. PAEK MA Other information: DPRK vessel M/V PAEK MA was involved in ship-to-ship transfer operations for oil in mid-January 2018. 9066978 30.3.2018 17. JI SONG 6 Other information: DPRK tanker M/V JI SONG 6 was involved in ship-to-ship transfer operations of oil in late January 2018. 8898740 30.3.2018 18. CHON MA SAN Other information: DPRK vessel M/V CHON MA SAN was involved in ship-to-ship transfer operations for oil in mid-November 2017. 8660313 30.3.2018 19. NAM SAN 8 Other information: DPRK crude oil tanker M/V NAM SAN 8 is believed to have been involved in ship-to-ship transfer operations for oil. 8122347 30.3.2018 20. YU SON Other information: DPRK tanker M/V YU SON is believed to have been involved in ship-to-ship transfer operations for oil. 8691702 30.3.2018 21. WOORY STAR Other information: DPRK cargo vessel M/V WOORY STAR is believed to have been involved in illicit transfers of prohibited DPRK goods. 8408595 30.3.2018 22. ASIA BRIDGE 1 Other information: M/V ASIA BRIDGE 1 loaded DPRK coal at Nampo, DPRK, on 22 October 2017 and transferred it to Cam Pha,Vietnam. 8916580 30.3.2018 23. XIN GUANG HAI Other information: Merchant vessel M/V XIN GUANG HAI loaded DPRK coal at Taean, DPRK, on 27 October 2017 and transferred it to Port Klang, Malaysia, on 18 December 2017. 9004700 30.3.2018 24. HUA FU Other information: M/V HUA FU loaded DPRK coal at Najin, DPRK, on 24 September 2017. 9020003 30.3.2018 25. YUK TUNG Other information: M/V YUK TUNG engaged in a ship-to-ship transfer, likely for oil, with M/V RYE SONG GANG in January 2018. 9030591 30.3.2018 26. KOTI Other information: M/V KOTI engaged in a ship-to-ship transfer, likely for oil, with M/V KUM UN SAN 3 on 9 December 2017. 9417115 30.3.2018 27. DONG FENG 6 Other information: M/V DONG FENG 6 loaded DPRK coal at Hamhung, DPRK, on 11 July 2017, for export in violation of UN sanctions. 9008201 30.3.2018 28. HAO FAN 2 Other information: M/V HAO FAN 2 loaded DPRK coal at Nampo, DPRK, on 3 June 2017, for export in violation of UN sanctions. 8747604 30.3.2018 29. HAO FAN 6 Other information: M/V HAO FAN 6 loaded DPRK coal at Nampo, DPRK, on 27 August 2017. 8628597 30.3.2018 30. JIN HYE Other information: M/V JIN HYE engaged in a ship-to-ship transfer with M/V CHON MA SAN on 16 December 2017. 8518572 30.3.2018 31. FAN KE Other information: M/V FAN KE loaded DPRK coal at Nampo, DPRK, in September/October 2017. 8914934 30.3.2018 32. WAN HENG 11 Other information: M/V WAN HENG 11 engaged in a ship-to-ship transfer, likely for oil, with M/V RYE SONG GANG 1 on 13 February 2018. Wan Heng 11, formerly a Belize-flagged vessel, is now operating as a DPRK-flagged vessel named the KUMJINGANG3 or Kum Jin Gang 3. 8791667 30.3.2018 33. MIN NING DE YOU 078 Other information: M/V MIN NING DE YOU engaged in a ship-to-ship transfer, likely for oil, with M/V YU JONG 2 on 16 February 2018. Does not exist 30.3.2018